t c memo united_states tax_court carl cook petitioner v commissioner of internal revenue respondent docket no filed date carl cook pro_se randall l eager for respondent memorandum opinion cohen judge respondent determined deficiencies and additions to tax as follows year deficiency additions to tax sec_6654 sec_6651 sec_6651 dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure 1dollar_figure -- dollar_figure dollar_figure dollar_figure 1the addition_to_tax will continue to accrue from the due_date of the return at a rate of percent for each month or fraction thereof of nonpayment not exceeding percent the issue for decision is whether petitioner has shown any error with respect to the amounts determined in the statutory notices as discussed below none of the facts have been stipulated and the evidence is too sparse for meaningful findings_of_fact unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background petitioner resided in detroit michigan at the time he filed his petition during the years in issue petitioner was employed as a fireman for the city of detroit petitioner failed to file federal_income_tax returns for the years in issue after receiving information returns reporting income paid to petitioner the internal_revenue_service irs prepared a substitute for return under sec_6020 for each year on date the irs sent petitioner two notices of deficiency one notice for and and a separate notice for the notices determined that petitioner received wages of dollar_figure in dollar_figure in dollar_figure in and dollar_figure in and that in petitioner received a distribution of dollar_figure from an individual_retirement_account ira administered by john hancock life_insurance co in addition the notices determined that petitioner had unreported income from a state_income_tax refund in and interest_income in and the notices allowed petitioner the standard deductions for single individuals of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for the petition filed in this case reflected as its source http www patriotnetwork info tax_court petition new htm and contained a hodgepodge of frivolous irrelevant and spurious arguments common to petitions filed by followers of robert clarkson clarkson and his patriot network an organization that promotes tax_avoidance and frustration and delay of collection efforts by the irs see eg rice v commissioner tcmemo_2009_169 marett v commissioner tcmemo_2009_14 affd 345_fedappx_869 4th cir the form calls for a general denial of tax_liability a claim of various deductions and exemptions and filing_status other than allowed in the statutory notices an assertion that the figures used stem from illegal immigrants using the taxpayer’s social_security_number an allegation that penalties should be waived because the internal_revenue_code is so complex and confusing a claim for credit for the illegal telephone_excise_tax for each year a claim of deductible expenses of tax preparation and advice on filing even though no returns were filed and a claimed lack of records justifying reconstruction and estimates with a citation of and quotation from 266_f2d_5 9th cir remanding t c memo although he resided in detroit petitioner requested columbia south carolina as the place of trial a common practice among followers of clarkson by notice served date this case was set for trial in columbia on date included with the notice setting case for trial was the court’s standing_pretrial_order that among other things required the parties to stipulate to matters in accordance with rule and to exchange before trial documents to be used at trial petitioner refused to enter into any stipulation with respect to the facts of this case he refused to meet with respondent’s counsel or to turn over any records of his alleged deductions instead he submitted frivolous and untimely motions and a pretrial memorandum repeating allegations from the petition and adding additional ones such as an unexplained reference to the fifth_amendment privilege_against self-incrimination when the case was called for trial petitioner filed a motion in limine requesting that respondent be denied the opportunity to admit evidence not made available to petitioner before date one of the many errors made by petitioner in interpreting deadlines for discovery under the tax_court rules and for the exchange of documents under the standing_pretrial_order this is apparently another misguided tactic promoted by petitioner’s source of documents see sullivan v commissioner tcmemo_2010_138 filed this date among his primary contentions are that respondent is relying on hearsay and that the third-party reports of his income relied on by respondent have not been authenticated or certified discussion petitioner testified that he failed to file tax returns for the years in issue because he thought that his deductions for business_expenses and charitable_contributions would result in no tax_liabilities when describing his alleged deductions he acknowledged that he was employed by the city of detroit as a fireman and he claimed to have incurred expenses for meals special clothing travel a vehicle and a cellular telephone and to have made charitable_contributions and incurred medical_expenses he denied however receiving forms w-2 wage and tax statement and he denied having any recollection of his earnings during the years in issue he also denied having any recollection of receiving an ira distribution in a well-established principle in tax litigation is that the commissioner’s determination of tax_liability is entitled to a presumption of correctness and that the burden is on the taxpayer to prove that the determination is erroneous 77_f3d_236 8th cir citing 293_us_507 and 975_f2d_534 8th cir affg in part and revg in part t c memo two statutory provisions modifying that well-established principle are relevant in the context of this case sec_6201 provides that in any court_proceeding if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return and has fully cooperated the commissioner shall have the burden of producing reasonable and probative information concerning the deficiency in addition to the information_return sec_7491 provides in part sec_7491 burden_of_proof a burden shifts where taxpayer produces credible_evidence -- general_rule --if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b the secretary shall have the burden_of_proof with respect to such issue limitations --paragraph shall apply with respect to an issue only if-- a the taxpayer has complied with the requirements under this title to substantiate any item b the taxpayer has maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews neither of the above provisions alters petitioner’s burden in this case the records of the irs received in evidence pursuant to rule sec_803 and sec_902 of the federal rules of evidence reflect the information returns on which the notices of deficiency were based the evidence at trial included records of john hancock life_insurance co showing the distribution to petitioner of dollar_figure in and a copy of a form 1099-r distributions from pensions annutities retirement or profit- sharing plans iras insurance contracts etc used to report the distribution these records were received in accordance with rule sec_803 and sec_902 of the federal rules of evidence petitioner admitted that he received wages from the city of detroit he did not identify any error in amounts respondent determined choosing instead to deny any recollection of the amounts received or his rates of pay during the years in issue he also denied recollection of a distribution from an ira in or receipt of any forms w-2 or showing the income reported by the payors his denials are not credible and he has not asserted a reasonable dispute within the meaning of sec_6201 with respect to the items of income included in the notices of deficiency petitioner’s implausible denials along with his pursuit of frivolous arguments undermine the reliability of his testimony that testimony is not credible for purposes of sec_7491 and he did not substantiate any item maintain any records or cooperate with reasonable requests for information for purposes of sec_7491 the burden_of_proof did not shift to respondent in this case unlike the circumstances in 266_f2d_5 9th cir relied on by petitioner this record gives us no reason to doubt the validity of the determinations in the notices of deficiency even at face value petitioner’s claims of deductible business_expenses and charitable_contributions were less in total than the standard_deduction that he was allowed for each year he has not satisfied the requirements for deductions for special clothing see 30_tc_757 alami el moujahid v commissioner tcmemo_2009_ to be entitled to employee_business_expense deductions for meals cellular phone usage and vehicle expenses he would have to substantiate the amount time place and business_purpose of each item in accordance with sec_274 and sec_280f and he has not produced any of the required substantiation and no amounts in excess of the standard deductions are allowable he has not identified any entitlement to exemptions or credits or shown that his filing_status is other than single for the years in issue under sec_7491 respondent has the burden of production with respect to the additions to tax respondent produced transcripts reflecting petitioner’s failure_to_file returns and certificates of the preparation of substitutes for returns under sec_6020 and petitioner acknowledged his failure_to_file he has not shown reasonable_cause for that failure his claim that he believed that he did not have tax_liabilities is not credible and in any event the obligation to file returns is based on receipt of gross_income such as wages not taxable_income see sec_6012 respondent has satisfied the burden of production with respect to the additions to tax under sec_6651 and see eg 116_tc_438 the irs records received under rule sec_803 and sec_902 of the federal rules of evidence as described above reflect the absence of any withholding or other_payments of taxes with respect to the income attributed to petitioner for and because he failed to file returns for the years in issue estimated payments of percent of his taxes due for and were required and because they were not made additions to tax apply for those years sec_6654 d b respondent’s burden of production has been met and petitioner has not asserted and the record does not suggest that any exception to this addition_to_tax is applicable see 75_tc_1 respondent’s counsel requested at trial that a penalty under sec_6673 be imposed the court can only speculate that faced with a substantial tax_liability in because of high earnings and a large ira distribution petitioner began a course of noncompliance and tax defiance he did not seek competent tax_advice but adopted the tactics of others who publish or print materials from the internet perpetuate specious legal arguments suggested by those materials but unrelated to the facts of the cases and then plead for special treatment because of their pro_se status although we are not now imposing that penalty petitioner is cautioned that a penalty in an amount not in excess of dollar_figure may be awarded against him in the future if he institutes or maintains proceedings in this court primarily for delay takes positions that are frivolous or groundless or unreasonably fails to pursue available administrative remedies see sec_6673 by petitioner’s reference to the fifth_amendment privilege_against self-incrimination we infer that he is also aware of substantial civil and criminal penalties that may be imposed for noncompliance with his tax obligations see sec_6651 fraudulent_failure_to_file penalty fraud_penalty felony tax_evasion misdemeanor willful failure_to_file he and others similarly situated should keep these possibilities in mind when they engage in the misguided programs reflected in the record here for the foregoing reasons decision will be entered for respondent
